Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in granting defendant’s motion for summary judgment dismissing the Labor Law § 241 (6) cause of action. That cause of action is based upon a violation of 12 NYCRR 23-2.2 (a), which sets forth methods by which forms, shores and reshores used in concrete work must be made structurally safe, i.e., by requiring them to "be properly braced or tied together so as to maintain position and shape” (12 NYCRR 23-2.2 [a]). That regulation sets forth a *958specific standard of conduct as opposed to a general common-law standard of care (see, Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 504-505; White v Farash Corp., 224 AD2d 978; Durfee v Eastman Kodak Co., 212 AD2d 971, lv dismissed 85 NY2d 968; Adams v Glass Fab, 212 AD2d 972; Zacher v Niagara Frontier Servs., 210 AD2d 897).
We therefore modify the order by denying that part of defendant’s motion for summary judgment dismissing the Labor Law § 241 (6) cause of action and by reinstating that cause of action and otherwise affirm (see, Long v ForestFehlhaber, 55 NY2d 154, 160, rearg denied 56 NY2d 805). (Appeal from Order of Supreme Court, Erie County, Michalek, J. — Summary Judgment.) Present — Green, J. P., Pine, Lawton, Balio and Boehm, JJ.